Citation Nr: 0612716	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation the veteran's left eye 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to April 1978.

The matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claim.

The veteran provided testimony at a Travel Board Hearing 
conducted by the undersigned Veteran's Law Judge in June 
2005.

The case was previously before the Board in September 2005 
and was remanded for further development.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service connected chorioretinitis is 
related to toxoplasmosis resulting in recurrent uveitis, 
retinal detachment, retinal scarring, and post operative 
cataract.

3.  The veteran's left eye disorder is manifested by 
pseudoaphakia, visual acuity of at least 20/40 corrected 
distance vision, diplopia, flare-ups of uveitis, and average 
contraction of the visual field to 45 degrees; corrected 
visual acuity in the nonservice connected right eye is 20/25.




CONCLUSION OF LAW

An evaluation of 30 percent for uveitis of the left eye with 
history of chorioretinitis and post operative cataract is 
warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 
38 C.F.R. § 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 
6029.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  
Following issuance of this letter, the claim was 
readjudicated by the January 2006 Supplemental Statement of 
the Case (SSOC).

The veteran was also provided with a copy of the appealed 
rating decision, as well as the July 2002 Statement of the 
Case (SOC), the September 2003 SSOC, and the January 2006 
SSOC.  These documents provided him with notice of the law 
and governing regulations, including the rating criteria for 
establishing a higher evaluation for the claimed disability.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf, and 
the reasons for the determinations made on his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and a hearing transcript.

In summary, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant, especially given the favorable decision 
below.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at June 2005 hearing; service medical 
records; private treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  In general, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).

A December 1989 rating decision established service 
connection for the veteran's uveitis with history of 
chorioretinitis and retina detachment of the left eye under 
38 C.F.R. § 4.84a, Diagnostic Code 6000.  Diagnostic Code 
6000 is evaluated based upon impairment of visual acuity or 
field vision loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2005).  A minimum rating of 10 
percent disabling will be assigned during active pathology.  
Id.

Private treatment records from October 1998 through January 
2001 show a history of treatment for eye problems such as 
iridocyclitis, toxoplasmosis and uveitis.  In October 1998, 
the veteran was noted to have a traumatic cataract, which was 
surgically removed later that month.

An opinion from the October 2005 VA examiner noted that the 
veteran's in-service diagnosis of chorioretinitis was 
actually related to toxoplasmosis retinitis which resulted in 
recurrent uveitis, retinal detachment, retinal scarring, and 
the traumatic cataract, which was subsequently surgically 
removed.  Pseudoaphakia was diagnosed on the June 2003 
examination.

As the VA examiner has indicated that the left eye cataract 
is related to the chorioretinitis, the Board finds that an 
increased rating is warranted.  Specifically, removal of the 
left eye cataract results in pseudoaphakia, which is rated as 
aphakia under Diagnostic Code 6029.  See also 38 C.F.R. 
§ 4.84a, Code 6027.  Unilateral or bilateral aphakia warrants 
a 30 percent evaluation.  The 30 percent rating is a minimum 
evaluation that is not to be combined with any other rating 
for impaired vision.  38 C.F.R. § 4.84a, Code 6029.

The combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  The evaluation for total loss of 
vision of one eye is 30 percent.  38 C.F.R. § 4.84a, Code 
6070.  Thus, while the evidence reveals the veteran with 
defective vision in the left eye of 20/40, flare-ups of 
uveitis, as well as visual field defect and diplopia, the 
maximum evaluation assignable for disability to the left eye 
is 30 percent.  The evidence does not show the anatomical 
loss of the left eye, nor is there evidence of a serious 
cosmetic defect, to permit a higher rating.  

Moreover, the evidence does not establish blindness in the 
left eye and blindness in the nonservice connected right eye 
for consideration of a rating pursuant to 38 C.F.R. 
§ 3.383(a), which permits evaluation of both eyes for 
compensation purposes when blindness in both the service 
connected and nonservice connected eyes exists.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1).  While the veteran and his wife have 
testified of missed work due to his service connected 
disability, he later testified that some of the doctor 
appointments for which he missed work are due to other 
conditions.  There is no showing that the veteran's left eye 
disability, in and of itself, has resulted in marked 
interference with employment (i.e., beyond that contemplated 
by the currently assigned 30 percent evaluation), has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996).


ORDER

Entitlement to a 30 percent rating for left eye uveitis with 
history of chorioretinitis and post operative cataract is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.
 

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


